Exhibit 10.4

Certain portions of this Exhibit (indicated by “[*****]”) have been omitted
pursuant to Item 601(b)(10) of Regulation S-K.

GRUBHUB INC. EXECUTIVE SEVERANCE PLAN

ARTICLE I
PURPOSE

This Grubhub Inc. Executive Severance Plan (the “Plan”) was established
effective as of August 8, 2020 (the “Effective Date”). The purpose of the Plan
is to provide severance benefits to certain eligible executive-level employees
of Grubhub Inc., a Delaware corporation (the “Company”), who are terminated from
employment in certain limited circumstances.  The Plan is intended to replace
each existing offer letter, equity agreement, employment agreement and severance
agreement between the Company and Participants (as defined below) regarding
severance or Change in Control (as defined below) benefits.

ARTICLE II
DEFINITIONS

For the purposes of the Plan the following definitions shall apply:

2.1“Accrued Obligations” means the sum of the Participant’s (a) Base Salary
through the Date of Termination to the extent not already paid, (b) any Annual
Bonus earned by the Participant for a calendar year ending prior to the Date of
Termination to the extent not already paid, and (c) business expenses that are
reimbursable in accordance with the Company’s policies and for which Participant
submits for reimbursement within 30 calendar days following the Date of
Termination, but have not been reimbursed by the Company as of the Date of
Termination.

2.2“Affiliate” means any entity controlled by, controlling, or under common
control with, the Company.

2.3“Annual Bonus” means the Participant’s annual bonus earned by or paid to the
Participant in accordance with the Company’s annual bonus plans or programs in
effect from time to time. Any “special” or other bonus arrangements are
specifically excluded from this definition.

2.4“Base Salary” means the Participant’s annual rate of base salary in effect
immediately prior to the occurrence of the facts, circumstances or reasons
giving rise to the Participant’s termination of employment (determined without
giving effect to any reduction that occurs in connection with events giving rise
to Good Reason for a Participant).

2.5“Board” means the Board of Directors of the Company, as constituted from time
to time.

2.6“Cause” means “Cause” (or any term of similar effect) as defined in such
Participant’s Employment Agreement, if such agreement exists and contains a
definition of Cause (or term of similar effect), or, if no such agreement exists
or such agreement does not contain a definition of Cause (or term of similar
effect), then Cause for termination by the Company of the Participant’s
employment will include, but not be limited to: (a) the Participant’s
unauthorized use or disclosure of confidential information or trade secrets of
the Company or an Affiliate or any material breach

 

--------------------------------------------------------------------------------

 

of a written agreement between the Participant and the Company, including
without limitation a material breach of any employment, confidentiality,
non-compete, non-solicit or similar agreement; (b) the Participant’s commission
of, indictment for or the entry of a plea of guilty or nolo contendere by the
Participant to, a felony under the laws of the United States or any state
thereof or any crime involving dishonesty or moral turpitude (or any similar
crime in any jurisdiction outside of the United States); (c) the Participant’s
gross negligence or willful misconduct; (d) the Participant’s willful or
repeated failure or refusal to substantially perform assigned duties; (e) any
act of fraud, embezzlement, material misappropriation or dishonesty committed by
the Participant against the Company or any Affiliate; (f) any acts, omissions or
statements by a Participant which the Company reasonably determines to be
materially detrimental or damaging to the reputation, operations, prospects or
business relations of the Company; (g) a material violation of the Company’s
written policies or codes of conduct, including written policies related to
discrimination, harassment, performance of illegal or unethical activities, and
ethical misconduct.

2.7“Change in Control” means the consummation of any of the following events:
(a) any “person,” as such term is used in Sections 13(d) and 14(d) of the
Exchange Act (other than the Company, any trustee or other fiduciary holding
securities under any employee benefit plan of the Company or any company owned,
directly or indirectly, by the stockholders of the Company in substantially the
same proportions as their ownership of Common Stock of the Company) becoming the
beneficial owner (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Company representing 50% or more of the
combined voting power of the Company’s then outstanding securities; (b) during
any period of 24 consecutive calendar months, individuals who were directors of
the Company on the first day of such period (the “Incumbent Directors”) cease
for any reason to constitute a majority of the Board; provided, however, that
any individual becoming a director subsequent to the first day of such period
whose election, or nomination for election, by the Company’s stockholders was
approved by a vote of at least two-thirds of the Incumbent Directors will be
considered as though such individual were an Incumbent Director, but excluding,
for purposes of this proviso, any such individual whose initial assumption of
office occurs as a result of an actual or threatened proxy contest with respect
to election or removal of directors or other actual or threatened solicitation
of proxies or consents by or on behalf of a “person” (as used in Section 13(d)
of the Exchange Act), in each case other than the Board; (c) consummation of a
reorganization, merger, consolidation or other business combination (any of the
foregoing, a “Business Combination”) of the Company or any direct or indirect
subsidiary of the Company with any other corporation, in any case with respect
to which the Company voting securities outstanding immediately prior to such
Business Combination do not immediately following such Business Combination,
continue to represent (either by remaining outstanding or being converted into
voting securities of the Company or any ultimate parent thereof) more than 50%
of the then outstanding voting securities entitled to vote generally in the
election of directors of the Company (or its successor) or any ultimate parent
thereof after the Business Combination; or (d) a complete liquidation or
dissolution of the Company or the consummation of a sale or disposition by the
Company of all or substantially all of the Company’s assets other than the sale
or disposition of all or substantially all of the assets of the Company to a
person or persons who beneficially own, directly or indirectly, 50% or more of
the combined voting power of the outstanding voting securities of the Company at
the time of the sale.

2

 

--------------------------------------------------------------------------------

 

2.8“Change in Control Protection Period” means the period commencing 45 days
prior to and ending 12 months after the occurrence of a Change in Control.

2.9“COBRA” means the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended from time to time.

2.10“Code” means the United States Internal Revenue Code of 1986, as amended
from time to time.

2.11“Committee” means the Compensation Committee of the Board.

2.12“Company” means Grubhub Inc. and any successor to its business or assets, by
operation of law or otherwise.

2.13“Date of Termination” means the effective date of the Participant’s
termination of employment with the Company or its Affiliates.

2.14“Disability” of a Participant means a permanent and total disability as
defined in Section 22(e)(3) of the Code. A Disability will only be deemed to
occur at the time of a determination of such Disability by the Committee.

2.15“Eligible Employee” means an individual who is qualified and designated as
such pursuant to Section 3.1 hereof.

2.16“Employment Agreement” means any change in control agreement, equity
agreement, employment agreement, offer letter provision addressing severance or
any other severance arrangement with the Company (including any predecessor
companies) entered into on or prior to the date an individual becomes a
Participant in this Plan and providing for severance benefits on termination of
employment.

2.17“Exchange Act” means the Securities Exchange Act of 1934, as amended.

2.18“Good Reason” means that such Participant has complied with the Good Reason
Process following the occurrence of any one or more of the following events
without the consent of such Participant: (a) a diminution in the Participant’s
Base Salary or target annual and long-term incentive opportunity of greater than
10% (in all cases, other than in connection with a diminution in base salary
that is proportionately applied to all senior executives of the Company); (b) a
change in the geographic location at which the Participant provides services to
the Company by more than 50 miles (provided that moving the Company’s corporate
headquarters shall not constitute a change in geographic location, so long as
the Participant continues to be able to provide services to the Company from a
location not more than 50 miles from Chicago or New York, as applicable); or (c)
a material diminution of the Participant’s title, duties, authorities,
responsibilities or reporting relationship.

2.19“Good Reason Process” means that (a) the Participant reasonably determines
in good faith that a Good Reason” condition has occurred; (b) the Participant
notifies the Company in writing of the first occurrence of the Good Reason
condition within 30 days after the first occurrence of such condition; (c) the
Participant cooperates in good faith with the Company’s efforts, for a period of
30 days following such notice (the “Cure Period”) to remedy the condition; (d)
the Good Reason condition

3

 

--------------------------------------------------------------------------------

 

continues to exist following the Cure Period; and (e) the Participant terminates
employment with the Company within 30 days after the end of the Cure Period. If
the Company cures the Good Reason condition during the Cure Period, Good Reason
will be deemed not to have occurred.

2.20“Participant” means an Eligible Employee who meets the eligibility
requirements and other conditions of Sections 3.1 and 3.2 hereof (including the
timely execution and delivery of a Participation Notice), until such time as the
Eligible Employee’s participation ceases in accordance with Section 3.3 hereof.

2.21“Participation Notice” means the notice provided to an employee of the
Company that designates such individual as a Participant in the Plan and
specifies the terms and conditions of such individual’s participation in the
Plan, which notice shall be substantially in the form set forth on Exhibit A.
Each Participation Notice will indicate whether a Participant is a Tier 1
Participant, Tier 2 Participant or Tier 3 Participant.

2.22“Section 409A” means Section 409A of the Code and any proposed, temporary or
final regulations, or any other guidance, promulgated with respect to such
Section 409A by the U.S. Department of Treasury or the Internal Revenue Service.

2.23“Severance Multiple” shall have the following meanings:

Participants

Regular Severance

Termination During Change in Control Protection Period

Tier 1 Participants

One (1)

One and a half (1.5)

Tier 2 Participants

One (1)

One (1)

Tier 3 Participants

N/A

One half (0.5)

2.24“Target Annual Bonus” means the Participant’s target annual bonus
opportunity, as denominated in dollars, in accordance with the Company’s annual
bonus plans or programs in effect from time to time, determined assuming 100%
achievement of relevant performance goals.

2.25“Tier 1 Participant” means, unless otherwise determined by the Committee,
the Company’s Chief Executive Officer.

2.26“Tier 2 Participant” means any individual designated by the Committee as a
Tier 2 Participant, in each case, as indicated in such Participant’s
Participation Notice. The initial Tier 2 Participants are Adam DeWitt, Maggie
Drucker, Sam Hall, [*****], [*****], [*****], [*****], [*****], [*****],
[*****], [*****] and [*****].

2.27“Tier 3 Participant” means key employees selected by the Committee that are
not a Tier 1 Participant or Tier 2 Participant as determined by the Committee
and indicated in such Participant’s Participation Notice.

2.28“2015 LTIP” means the Grubhub Inc. 2015 Long-Term Incentive Plan, as such
plan has been amended and may be amended and restated from time to time and any
successor thereto.

4

 

--------------------------------------------------------------------------------

 

ARTICLE III
ELIGIBILITY FOR SEVERANCE PAYMENTS AND BENEFITS

3.1Eligible Employees.  Eligibility to participate in the Plan shall be limited
to those individuals designated as Eligible Employees by the Committee, in their
sole discretion.

3.2Participation.  As a condition to becoming a Participant and being entitled
to the benefits and protections provided under the Plan, each Eligible Employee
must execute and return the Participation Notice to the Company within 30
calendar days after the Eligible Employee first receives the Participation
Notice to be executed.

3.3Duration of Participation. Subject to ARTICLE VII hereof, an Eligible
Employee participating in the Plan shall cease to be a Participant in the Plan
if the Eligible Employee ceases to be employed by the Company or an Affiliate
for any reason, unless such Eligible Employee is then entitled to a severance
benefit as provided in Sections 3.4 and 3.5 of the Plan.  Notwithstanding
anything herein to the contrary, a Participant who is entitled to a severance
benefit as provided in Sections 3.4 or 3.5 of the Plan shall remain a
Participant in the Plan until the amounts and benefits payable under the Plan
have been paid or provided to the Participant in full.

3.4Severance Payments and Benefits - Non-Change in Control.  If the Company
terminates a Participant’s employment other than for Cause, Disability or death,
or if a Participant resigns with Good Reason, in either case, other than during
the Change in Control Protection Period, then, in addition to the Accrued
Obligations (which will be paid within 30 days following the Date of
Termination, or such earlier period as required by applicable law), the Company
shall provide the following benefits to the Participant:

3.4.1

For Tier 1 Participants and Tier 2 Participants, an amount in cash equal to the
applicable Severance Multiple times the Participant’s Base Salary, payable in
equal installments on the Company’s regular payroll dates over a twelve month
period following the Date of Termination, with the first payroll date following
the Release Effective Date, as defined in Section 3.6 below (the “Severance
Initiation Date”). Any payments that would have been payable on a payroll period
between the Date of Termination and the Severance Initiation Date if the
Participant’s severance payments had begun on the first payroll date following
the Date of Termination will be accumulated and paid on the Severance Initiation
Date. In addition, in the event that the Review Period (as such term is defined
in the Release), together with any revocation period provided pursuant to the
terms of the Release, commences in one calendar year and ends in a second
calendar year, the Severance Initiation Date will be the later of the first
payroll date of the second calendar year or the Release Effective Date.

3.4.2

For Tier 1 Participants and Tier 2 Participants, if such Participant timely and
properly elects continuation of health care coverage pursuant to COBRA under the
Company’s health plans as then in effect, the Participant shall only be required
to pay active employee rates, as in effect from time to time, for a period of
12-months; provided, however, that the health benefits provided under this
Section 3.4.2 shall be reported as taxable income to the Participant to the
extent reasonably determined by the Committee to be necessary to avoid
such  health benefits from being considered to have been provided under a
discriminatory

5

 

--------------------------------------------------------------------------------

 

self-insured medical reimbursement plan under Section 105(h) of the Code. At the
conclusion of this 12-month period, the Participant shall be eligible to
continue his or her coverage, pursuant to COBRA, and shall be responsible for
the entire COBRA premium for the remainder of the applicable COBRA continuation
period.

3.4.3

For Tier 3 Participants, no benefits will be payable pursuant to this Plan;
provided, however, that such Tier 3 Participant may be entitled to severance
benefits upon such termination pursuant to the Grubhub Inc. Employee Severance
Plan.

3.5Severance Payments and Benefits - Change in Control.  If the Company
terminates a Participant’s employment other than for Cause, death or Disability;
or if the Participant resigns with Good Reason, in either case, during the
Change in Control Protection Period, then, in addition to the Accrued
Obligations (which will be provided within 30 days following the Date of
Termination, or such earlier period as required by applicable law), the Company
shall provide the following benefits to the Participant in accordance with their
designation:

3.5.1

An amount in cash equal to (A) the applicable Severance Multiple times the sum
of (1) the Participant’s Base Salary and (2) the Participant’s Target Annual
Bonus, if any, plus (B) the Participant’s Target Annual Bonus for the year of
termination prorated to reflect the number of days that the Participant was
employed during the year of termination of employment, payable in a lump sum on
the first payroll date following the Release Effective Date. In addition, in the
event that the Review Period (as such term is defined in the Release), together
with any revocation period provided pursuant to the terms of the Release,
commences in one calendar year and ends in a second calendar year, the Severance
Initiation Date will be the later of the first payroll date of the second
calendar year, or the Release Effective Date.

3.5.2

If such Participant timely and properly elects continuation health care coverage
pursuant to COBRA under the Company’s health plans as then in effect, the
Participant shall only be required to pay active employee rates, as in effect
from time to time, for a number of months equal to the Severance Multiple times
12; provided, however, that the health benefits provided under this Section
3.5.2 shall be reported as taxable income to the Participant to the extent
reasonably determined by the Committee to be necessary to avoid such  health
benefits from being considered to have been provided under a discriminatory
self-insured medical reimbursement plan under Section 105(h) of the Code. At the
conclusion of this period, the Participant shall be eligible to continue his or
her coverage, pursuant to COBRA, and shall be responsible for the entire COBRA
premium for the remainder of the applicable COBRA continuation period.

3.5.3

Notwithstanding anything to the contrary contained in the 2015 LTIP or any other
equity compensation plan of the Company (each, an “Equity Plan”) or any award
agreement thereunder, acceleration of the Participant’s outstanding Equity Plan
awards as follows:

 

(1)

Each Equity Plan award will become 100% vested on the Date of Termination.

6

 

--------------------------------------------------------------------------------

 

 

(2)

Each exercisable Equity Plan award (e.g., a stock option or a stock appreciation
right) that is or becomes exercisable will remain exercisable until the earlier
of (a) the one-year anniversary of the Date of Termination; or (b) the date the
award would have expired by its original terms (disregarding any early
termination due to separation from service), subject to any rights the Company
may have to liquidate such award for fair market value in connection with a
subsequent corporate transaction pursuant to the terms of the applicable Equity
Plan.

3.6Release; Continued Compliance.  Notwithstanding anything contained herein to
the contrary, the Company shall not be obligated to provide any benefits to a
Participant under Sections 3.4.1 and 3.4.2 or Section 3.5.1 through 3.5.3 hereof
unless: (a) no later than 45 calendar days after the Date of Termination, the
Participant executes a release of claims agreement in the form attached hereto
as Exhibit B, with such changes as the Company may determine to be required or
reasonably advisable in order to make the release enforceable and otherwise
compliant with applicable law, (b) the Participant does not revoke the release
within seven (7) days after signature, and (c) the release becomes effective and
irrevocable in accordance with its terms (such date, the “Release Effective
Date”). If the combined release execution period and revocation period span two
(2) calendar years, payments subject to the release will commence in the later
calendar year. Furthermore, the Participant must remain in compliance with the
obligations provided hereunder.

3.7Exclusive Severance Benefit.  Notwithstanding the foregoing provisions of
this ARTICLE III, and except as specifically provided in Section 3.4.3, for
clarity but without limitation, any severance payments or benefits received by a
Participant pursuant to the Plan shall be in lieu of any benefits under any
Employment Agreement or any other severance or reduction-in-force plan, program,
policy, agreement or arrangement maintained by the Company or an Affiliate and
in lieu of any severance or separation pay benefit that may be required under
applicable law. In no event shall a Participant be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to the Participant under any of the provisions of the Plan.

3.8Tax Withholding.  The Company may withhold from all payments due to the
Participant (or his/her estate) hereunder all taxes which, by applicable U.S. or
non-U.S. federal, state or local law, are required to be withheld.

3.9Payment After Participant’s Death.  If a Participant dies after all
conditions to receive benefits under Sections 3.4 or 3.5 have been satisfied,
any amount not yet paid to such Participant under the Plan (other than amounts
which, by their terms, terminate upon the death of such Participant) shall be
paid in accordance with the terms of the Plan to the executors, personal
representatives, or administrators of such Participant’s estate.

ARTICLE IV
TAX INFORMATION

4.1Code Section 280G.

7

 

--------------------------------------------------------------------------------

 

4.1.1

Notwithstanding anything in the Plan to the contrary, in the event it shall be
determined that any payment or distribution by the Company to or for the benefit
of a Participant (whether paid or payable or distributed or distributable
pursuant to the terms of the Plan or otherwise) (such benefits, payments or
distributions are hereinafter referred to as “Payments”) would, if paid, be
subject to the excise tax (the “Excise Tax”) imposed by Section 4999 of the
Code, then, prior to the making of any Payments to such Participant, a
calculation shall be made comparing (a) the net after-tax benefit to the
Participant of the Payments after payment by the Participant of the Excise Tax,
to (b) the net after-tax benefit to the Participant if the Payments had been
limited to the extent necessary to avoid being subject to the Excise Tax. If the
amount calculated under clause (a) above is less than the amount calculated
under clause (b) above, then the Payments shall be limited to the extent
necessary to avoid being subject to the Excise Tax (the “Reduced Amount”). The
reduction of the Payments due hereunder, if applicable, shall be made by first
reducing cash Payments and then, to the extent necessary, reducing those
Payments having the next highest ratio of Parachute Value to actual present
value of such Payments as of the date of the change in control transaction, as
determined by the Determination Firm (as defined below). For purposes of this
Section 4.1, present value shall be determined in accordance with
Section 280G(d)(4) of the Code. For purposes of this Section 4.1, the “Parachute
Value” of a Payment means the present value as of the date of a Change in
Control of the portion of such Payment that constitutes a “parachute payment”
under Section 280G(b)(2) of the Code, as determined by the Determination Firm
for purposes of determining whether and to what extent the Excise Tax will apply
to such Payment.

4.1.2

All determinations required to be made under this Section 4.1, including whether
an Excise Tax would otherwise be imposed, whether the Payments shall be reduced,
the amount of the Reduced Amount, and the assumptions to be utilized in arriving
at such determinations, shall be made by an independent, nationally recognized
accounting firm or compensation consulting firm chosen by the Company (the
“Determination Firm”) which shall provide detailed supporting calculations both
to the Company and the Participant within 15 business days after the receipt of
notice from the Participant that a Payment is due to be made, or such earlier
time as is requested by the Company. All fees and expenses of the Determination
Firm shall be borne solely by the Company. Any determination by the
Determination Firm shall be binding upon the Company and the Participant. As a
result of the uncertainty in the application of Section 4999 of the Code at the
time of the initial determination by the Determination Firm hereunder, it is
possible that Payments which a Participant was entitled to, but did not receive
pursuant to Section 4.1.1, could have been made without the imposition of the
Excise Tax (the “Underpayment”), consistent with the calculations required to be
made hereunder. In such event, the Determination Firm shall determine the amount
of the Underpayment that has occurred, and any such Underpayment shall be
promptly paid by the Company to or for the benefit of the Participant no later
than March 15 of the year following the year in which the Underpayment is
determined to exist, which is when the legally binding right to such
Underpayment arises.

4.2Code Section 409A.

4.2.1

It is the Company’s intent that the Plan be exempt from the application of, or
otherwise comply with, the requirements of Section 409A.  Any taxable benefits
or payments

8

 

--------------------------------------------------------------------------------

 

provided under the Plan are intended to be separate payments that qualify for
the “short-term deferral” exception to Section 409A to the maximum extent
possible and, to the extent they do not so qualify, are intended to qualify for
the separation pay exceptions to Section 409A to the maximum extent
possible.  To the extent that none of these exceptions applies, and to the
extent that the Company determines it is necessary to comply with Section 409A
(e.g., if Participant is a “specified employee” within the meaning of Section
409A), then notwithstanding any provision in the Plan to the contrary, any
payments or benefits considered to be “nonqualified deferred compensation” for
purposes of Section 409A payable upon a “separation from service” (in accordance
with Section 409A) that would otherwise be paid or provided to such Participant
during the first six (6) months following the Date of Termination shall instead
be accumulated through and paid or provided (without interest) on the earlier
of: (1) the first business day that is more than six (6) months after
Participant’s separation from service or (2) the Participant’s death.

4.2.2

A termination of employment shall not be deemed to have occurred for purposes of
any provision of the Plan providing for the payment of any amounts or benefits
subject to Section 409A upon or following a termination of employment unless
such termination is also a “separation from service” within the meaning of
Section 409A and Participant is no longer providing services (at a level that
would preclude the occurrence of a “separation from service” within the meaning
of Section 409A) to the Company or its Affiliates as an employee or
consultant.  For purposes of any provision of the Plan providing for the payment
of any amounts or benefits subject to Section 409A, references to the “Date of
Termination,” a “termination,” “termination of employment” or like terms shall
mean “separation from service” within the meaning of Section 409A.

4.2.3

Whenever a payment under the Plan specifies a payment period with reference to a
number of days, the actual date of payment within the specified period shall be
within the sole discretion of the Company.  To the extent necessary to comply
with Section 409A, in the event the payment period under the Plan for any
nonqualified deferred compensation commences in one calendar year and ends in a
second calendar year, the payments shall not be paid (or installments commenced)
until the later of the first payroll date of the second calendar year, or the
date that the release described in Section 3.6 becomes effective and
irrevocable.  For purposes of Section 409A, a Participant’s right to receive
installment payments pursuant to the Plan shall be treated as a right to receive
a series of separate and distinct payments.

4.2.4

In the event of a termination pursuant to Section 3.5 which is in advance of a
Change in Control or in connection with a Change in Control that does not
constitute a “change in control event” within the meaning of Treas. Reg. §
1.409A-3(i)(5)), then, to the extent required by Section 409A, any portion of
the payments under Section 3.5 that constitutes nonqualified deferred
compensation and that would have been made pursuant to Section 3.4 in the
absence of a Change in Control will be made at the time prescribed under Section
3.4 (with the remainder paid in accordance with Section 3.5).

4.2.5

Although the Company will use its best efforts to avoid the imposition of
taxation, interest and penalties under Section 409A, the tax treatment of the
benefits provided under the Plan is not warranted or guaranteed.  Neither the
Company, its Affiliates nor their respective

9

 

--------------------------------------------------------------------------------

 

directors, officers, employees or advisers shall be held liable for any taxes,
interest, penalties or other monetary amounts owed by a Participant (or any
other individual claiming a benefit through Participant) as a result of the
Plan.

ARTICLE V
PLAN ADMINISTRATION

5.1The Plan shall be administered by the Committee.  The Committee shall have
all powers expressly conferred upon it under the Plan, as well as such other
powers as are reasonably necessary to carry out expressed powers, authority and
duties. The Committee may delegate any of its authority with respect to the Plan
to one or more officers of the Company, subject to any terms and conditions the
Committee may impose.

5.2The Committee shall have the discretionary power and authority to interpret
and construe the provisions of the Plan and to make factual determinations in
deciding whether a claimant is entitled to benefits under the Plan.  Benefits
under the Plan shall be paid only if the Committee decides in its discretion
that the claimant is entitled to benefits under the Plan. The Committee shall
have the maximum discretion permitted under law to interpret the Plan, and all
decisions of the Committee shall be final and binding on all interested parties.

5.3Committee action shall be taken only with majority approval, which may be
expressed by a vote at a meeting of the Committee or in writing without a
meeting.

5.4The Company shall indemnify any officer, director or employee of the Company
to whom any power, authority or responsibility is allocated or delegated under
the Plan for any liability actually and reasonably incurred with respect to the
exercise or failure to exercise such power, authority or responsibility, unless
such liability results from such person’s own gross negligence or willful
misconduct.

ARTICLE VI
PLAN FUNDING

6.1Benefits shall be paid solely out of the general assets of the Company. No
Participant contributions are required or accepted.

6.2All costs and expenses of Plan administration shall be paid by the Company.

ARTICLE VII
PLAN AMENDMENT AND TERMINATION

7.1Prior to the consummation of a Change in Control, the Board and the Committee
shall have the power to amend or terminate the Plan from time to time in its
discretion and for any reason (or no reason) (including the removal of an
individual as a Participant); provided that no such amendment or termination
shall be effective with respect to a termination of employment that occurred
prior to the amendment or termination of the Plan; and provided, further, that,
to the extent any such amendment has a detrimental impact to any Participant,
such amendment will not become effective with respect to such Participant until
six (6) months following approval by the Board or Committee. Notwithstanding the
foregoing, during a Change in Control Protection

10

 

--------------------------------------------------------------------------------

 

Period, no amendment or termination of the Plan shall impair any rights or
obligations to any Participant under the Plan (including the removal of an
individual as a Participant) unless such Participant expressly consents to such
amendment or termination in writing.  

ARTICLE VIII
MISCELLANEOUS PROVISIONS

8.1Neither the adoption nor the maintenance of the Plan shall be deemed to
constitute a contract, implied or expressed, between the Company and any
Participant. Nothing in the Plan shall affect the Company’s right to terminate
or discipline Participants.  The Plan does not create a right to employment or
continued employment for any certain period.

8.2Any notices, requests, demands and other communications provided for by this
Agreement shall be sufficient if in writing and delivered in person or sent by a
nationally recognized courier service or by registered or certified mail,
postage prepaid, return receipt requested, to the Participant at the last
address the Participant has filed in writing with the Company or, in the case of
the Company, at its main offices, attention of the General Counsel.

8.3Except as set forth in Section 3.9, nothing in the Plan shall be construed as
giving any rights under the Plan to any third party, and no rights or benefits
hereunder shall be subject to the debts or liabilities of any Participant or
beneficiary. No Participant or beneficiary may alienate, transfer, assign or
pledge any right or benefit under the Plan.

8.4The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation, reorganization or otherwise) to all or
substantially all of the business and/or assets of the Company expressly to
assume the Plan.  The Plan shall be binding upon and inure to the benefit of the
Company and any successor of or to the Company, including, without limitation,
any persons acquiring directly or indirectly all or substantially all of the
business and/or assets of the Company whether by sale, merger, consolidation,
reorganization or otherwise (and such successor shall thereafter be deemed the
“Company” for the purposes of the Plan) and the heirs, beneficiaries, executors
and administrators of each Participant.

8.5The Article and Section headings contained herein are for convenience of
reference only and shall not be construed as defining or limiting the matter
contained thereunder.  Unless otherwise indicated, all references to Articles,
Sections and subsections shall be to the Plan.  If any provision of the Plan is
held invalid or unenforceable, its invalidity or unenforceability shall not
affect any other provisions of the Plan, and the Plan shall be construed and
enforced as if such provision had not been included in the Plan.

8.6This Plan shall be governed by and construed and interpreted in accordance
with the laws of the State of Illinois without giving effect to its conflicts of
law principles.  Except to the extent that any dispute is required to be
submitted to arbitration as set forth in Section 8.7 below, each Participant
agrees that the exclusive forum for any action to enforce this Plan, as well as
any action relating to our arising out of this Plan, shall be the state and
federal courts of the State of Illinois.

8.7Each Participant agrees that any controversy, claim, or dispute between a
Participant and the Company arising out of or relating to this Plan or the
breach thereof, or arising out of any matter relating to the Participant’s
employment with the Company or one of its Affiliates or the

11

 

--------------------------------------------------------------------------------

 

termination thereof, shall be settled by binding arbitration in accordance with
the Commercial Arbitration Rules of the American Arbitration Association (“AAA”)
in Chicago Illinois in accordance with the Employment Dispute Resolution Rules
of the AAA, including, but not limited to, the rules and procedures applicable
to the selection of arbitrator. In the event that any person or entity other
than the Participant or the Company may be a party with regard to any such
controversy or claim, such controversy or claim shall be submitted to
arbitration subject to such other person or entity’s agreement. This Section 8.7
shall be specifically enforceable. Notwithstanding the foregoing, this
Section 8.7 shall not preclude either party from pursuing a court action for the
sole purpose of obtaining a temporary restraining order or a preliminary
injunction in circumstances in which such relief is appropriate; provided that
any other relief shall be pursued through an arbitration proceeding pursuant to
this Section 8.7.

IN WITNESS WHEREOF, the Company has caused the Plan to be executed this [●] day
of [●], 2020, effective as of the Effective Date.

GRUBHUB INC.

By:

Name:

Title:

12

 

--------------------------------------------------------------------------------

 

EXHIBIT A

Participation Notice
Personal & Confidential

[DATE]

[NAME]
[ADDRESS]

Dear [FIRST NAME]:

I am pleased to inform you that you have been selected to participate in the
GrubHub Inc. Executive Severance Plan (the “Plan”), which has been established
to provide severance benefits to certain senior leaders of the Company who are
terminated from employment in certain circumstances.  The terms and conditions
of your participation are set forth in and governed by the terms of the Plan and
this participation notice (this “Participation Notice”). Your Participant
classification is [Tier 1 Participant]/ [Tier 2 Participant]/ [Tier 3
Participant], and you shall be eligible to receive severance payments and
benefits in accordance with the Plan and such classification.

Legal Acknowledgments

By signing this Participation Notice, you hereby acknowledge and agree that:

 

•

As a condition to, and in consideration of, your right to participate in the
Plan, your rights to receive severance benefits of any kind pursuant to any
change in control agreement, equity agreement, employment agreement, offer
letter provision addressing severance or any other severance arrangement with
the Company (including any predecessor companies) entered into on or prior to
the date hereof (an “Employment Agreement”) is hereby terminated and of no
further force or effect, and you hereby waive and release any and all rights and
claims to any severance benefit of any kind under any Employment Agreement.

Please note that you are not required to participate in the Plan and may decline
participation in the Plan by not returning this Participation Notice.

If you wish to accept participation in the Plan, you must execute this
Participation Notice and see that it is returned in person or via email to me so
that it is received no later than [●]. This Participation Notice may be executed
in separate counterparts, each of which is deemed to be an original and all of
which taken together constitute one and the same agreement.

It is important that the terms and conditions of your participation in the Plan
as set forth in this Participation Notice be kept confidential, as they pertain
only to you.

If you have any questions regarding this Participation Notice or the Plan,
please direct those questions to [●].

13

 

--------------------------------------------------------------------------------

 

Sincerely,

[NAME]

Agreed to and accepted:


[NAME]


Date

 

 

14

 

--------------------------------------------------------------------------------

 

EXHIBIT B


AGREEMENT AND GENERAL RELEASE

 

[*****]

15

 